Citation Nr: 9904371	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-43 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a skin disorder secondary to Agent Orange exposure.  The 
veteran filed an April 1994 notice of disagreement, 
initiating this appeal.  He was sent an April 1994 statement 
of the case, and responded with a May 1994 substantive 
appeal, perfecting his appeal.  

The veteran's claim was first seen by the Board in March 
1998, at which time it was remanded for additional 
evidentiary development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active service in Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

3.  The veteran's current skin disorder, diagnosed as 
intertrigo and hidradenitis suppurativa, was not present 
during military service or for several years thereafter.

4.  The current skin disability is not otherwise attributable 
to military service, including presumed Agent Orange 
exposure.  




CONCLUSION OF LAW

The veteran's skin disorder, currently diagnosed as 
intertrigo and hidradenitis suppurativa, was not incurred in 
or aggravated during military service, nor is the veteran 
shown to have a skin disease secondary to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the veteran's DD Form 214 reveals that the 
veteran served in Vietnam during the Vietnam era.  According 
to the veteran's service medical records, he had no history 
of a skin disease at the time he was examined for service in 
December 1966.  Upon physical examination, no abnormalities 
of the skin were noted.  During the veteran's service period, 
no treatment for a skin rash or disorder was noted.  His skin 
was without abnormality at the time of his July 1970 service 
separation examination, with the exception of an asymptomatic 
pilonidal sinus in the rectal area.  

The veteran filed his initial claim for service connection 
for a variety of disabilities in September 1974.  However, he 
made no mention of a skin disorder at that time.  

The veteran was afforded an Agent Orange examination in 
August 1982.  At that time, no rash was noted on his skin.  
The first mention of a skin disorder in the veteran's records 
dates to an October 1982 letter to his U.S. senator in which 
the veteran reported "a bad case of acne".  Another VA 
medical examination in November 1982 described the veteran's 
skin as "normal".  

However, according to private clinical records of New River 
Family Health Center, the veteran had boils and acneform 
eruptions around the waist in 1983, although his history of 
Agent Orange exposure was mentioned.  No initial cause or 
date of onset was given.  Subsequent treatment notes from the 
same doctor, D. Doyle, M.D., described the boils as secondary 
to diabetes mellitus.  By January 1984, VA medical treatment 
records also noted "pustular lesions on [the veteran's] 
lower abdomen".  

In March 1990, the veteran filed an application for service 
connection for a skin disorder.  He suggested this problem 
was a result of Agent Orange exposure.  Medical records 
submitted along with this claim confirmed the continued 
presence of pustules on his abdomen and venous status disease 
with ulceration.  Neither was attributed to exposure to Agent 
Orange.  In a January 1991 letter, the veteran's private 
physician, Dr. Doyle, stated that toxic chemical exposure was 
"definitely" a "contributing factor" in his chronic 
acneform rash of the abdominal and inguinal regions, although 
there were multiple possible contributing factors to the 
development of this rash.  It was stated that the veteran had 
reported substantial Agent Orange exposure in Vietnam.  The 
origin of this rash dated to 1-2 years after the veteran's 
separation from service.  Dr. Doyle stated that he had 
treated the veteran since 1982.  

The veteran was afforded a July 1997 VA dermatological 
examination in order to evaluate his skin disorder.  He 
reported recurrent boil-like lesions of the abdomen and groin 
which were aggravated by heat and sweat.  Scars, sinuses, and 
acneform papules were observed on his lower abdomen, with red 
weeping dermatitis of the groin and inner thigh.  The 
diagnosis was hidradenitis suppurativa and crural intertrigo 
with secondary monilial invasion.  The examining physician 
also made a finding that this skin disorder was not chloracne 
and was not otherwise related to Agent Orange exposure.  

In compliance with the Board's March 1998 remand, the RO sent 
a letter to Dr. Doyle seeking the basis for his opinion that 
the veteran's skin disorder was related to Agent Orange 
exposure including, for example, whether he had any 
specialized training in the areas of chemical exposure or 
skin diseases.  The doctor replied, "I don't know."  He 
indicated he hadn't seen the veteran since January 1995.  

Another VA dermatological examination, conducted by a 
different VA physician, was afforded the veteran in June 
1998.  The veteran stated that his skin disorder began in 
1968, during service.  He has continued to experience rashes 
in the groin region, but those on his lower abdomen have 
gotten somewhat better.  Upon objective examination, the 
veteran had large blackhead-type lesions on the lower abdomen 
and a large red rash on the scrotal region.  The assessments 
were: intertrigo and hidradenitis suppurativa.  The VA 
examiner also stated that these skin disorders were not 
chloracne, and they were not known to be the result of prior 
Agent Orange exposure.  Rather, the veteran's morbid obesity 
and diabetes were more likely contributing factors.  Further, 
the examiner, as requested, commented on Dr. Doyle's earlier 
opinion as to etiology, stating that there was no reason for 
entertaining [the possibility of] occupational exposure to 
toxic chemicals as contributing to [the development of] 
intertrigo and hidradenitis suppurativa and that the veteran 
"may have been misled" if he felt that his [skin] findings 
were related to Agent Orange exposure.

Analysis

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist him, as mandated by 38 
U.S.C.A. § 5107(a).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

The veteran's active duty included service in Vietnam.  The 
regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a)(6).  These regulations also stipulate the diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents.  See 38 C.F.R. 
§ 3.309(e).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
However, the United States Court of Veterans Appeals (Court) 
has also held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran contends he has a current skin disorder resulting 
from his military service, to include his exposure to Agent 
Orange in Vietnam; therefore, service connection is warranted 
for this disability.  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam and is 
entitled to a presumption of herbicide exposure.  The Board 
further notes that the medical record indicates the veteran 
has been diagnosed with intertrigo and hidradenitis 
suppurativa.  However, neither is a disease listed at 
38 C.F.R. § 3.309(e).  Accordingly, under the law, the 
veteran is not entitled to a presumption that his disorder is 
etiologically related to exposure to herbicide agents used in 
Vietnam.

Having determined that the veteran is not entitled to any 
presumption of service connection, the Board must next 
determine whether service connection is warranted on a direct 
basis.  In this regard, the Board has carefully considered 
the private medical records submitted by the veteran which 
make his claim well-grounded, specifically, the opinion from 
Dr. Doyle that the veteran had a chronic acneiform rash to 
which his exposure to toxic chemicals definitely contributed.  
However, in examining the probative weight of Dr. Doyle's 
opinion, the Board observes that no epidemiological studies 
were offered in support.  Moreover, other than simply making 
a statement to the effect that Agent Orange is a contributing 
factor, Dr. Doyle did not provide any additional explanation 
of any relationship between the veteran's current skin 
disability and his exposure to herbicide agents in the 
Republic of Vietnam.  In fact, Dr. Doyle has indicated that 
he didn't know.

In contrast to Dr. Doyle's opinion, the Board notes that 
"[a]fter reviewing 6,420 scientific or medical articles, and 
selecting approximately 230 epidemiologic studies for 
detailed analysis, consulting with outside experts, and 
conducting public hearings," the National Academy of Sciences 
(NAS) issued a Report entitled Veterans and Agent Orange: 
Health Effects of Herbicides Used in Vietnam, which found 
that a relationship existed between exposure to herbicidal 
agents and the development of only certain diseases.  See 59 
Fed.Reg. at 342 (1994).  That Report did not indicate that 
such certain diseases included those exhibited by the 
veteran.  Moreover, the veteran has been afforded two VA skin 
examinations and both physicians have reported their findings 
that the veteran's skin disorders are not chloracne and not 
due to herbicide exposure.  Dr. Doyle's opinion, unsupported 
by medical or scientific data, is thus of less probative 
weight than the two VA physicians who examined the veteran 
and the NAS Report.  

The Board has also considered the veteran's claim for service 
connection on the basis that his skin disability developed 
concurrent with his military service.  Beginning with the 
veteran's service medical records, the only skin disorder 
noted was an asymptomatic pilonidal sinus in the rectal area 
found in July 1970; this has not been noted on subsequent 
medical examinations.  No other skin disorders were reported 
on his service separation examination.  When the veteran 
filed his first claim for service connection for a variety of 
disorders, no mention was made of a skin disorder.  An Agent 
Orange examination in August 1982 found no skin rash.  It was 
not until October 1982, in a letter to his U.S. senator, that 
the veteran reported "a bad case of acne".  Another VA 
medical examination in November 1982 described the veteran's 
skin as "normal".  By 1983, however, private clinical 
records noted boils and acneform eruptions around the 
veteran's waist.  January 1984 VA treatment records confirmed 
a skin disorder of the lower abdomen.  This evidence does not 
suggest the presence of a skin disorder until at least 10 
years after the veteran's discharge from service.  Under the 
law and regulations regarding service connection, this is 
insufficient to establish service connection on a direct 
incurrence or aggravation basis.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Nevertheless, the veteran may establish service connection 
with competent medical evidence of direct causation.  Combee, 
supra.  In that regard, the veteran has submitted the January 
1991 letter of D. Doyle, M.D., who treated the veteran 
beginning in 1982.  Dr. Doyle stated toxic chemical exposure 
was "definitely" a "contributing factor" in the veteran's 
chronic acneform rash of the abdominal and inguinal regions; 
however, the doctor had previously attributed the veteran's 
boils to diabetes mellitus.  Furthermore, the doctor noted in 
his letter that the veteran first experienced this rash 
shortly after his discharge from service.  As the doctor did 
not begin treating the veteran until 1982, he had no first-
hand knowledge of a skin rash immediately after service.  
Based on the evidence noted above, the true date of onset of 
the veteran's skin rash is undetermined.  Because the 
doctor's opinion was based at least in part on a questionable 
factual history, it must be discounted.  See Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Finally, when Dr. Doyle was 
asked to explain the basis of his finding in 1998, he replied 
that he didn't know, and he hasn't seen the veteran since 
January 1995.  
 
In contrast, the veteran was afforded two VA dermatological 
examinations, by two different VA physicians, in July 1997 
and June 1998.  Both reached the same independent conclusion 
- that the veteran's skin disorder was not chloracne and was 
not the result of Agent Orange exposure.  The doctor who 
examined the veteran in June 1998 found his morbid obesity 
and diabetes mellitus to be the more likely contributing 
factors.  

In summary, the evidence of record contains no diagnosis of 
chloracne.  Furthermore, no evidence exists to indicate any 
medical nexus between the veteran's current skin disorder(s) 
and the veteran's Agent Orange exposure or any other event 
during his service period.  38 C.F.R. §§ 3.303, 3.304, 
3.307(a)(6)(ii).  Thus, the Board can only conclude that 
service connection is not warranted for this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Entitlement to service connection for a skin disability 
including that claimed as secondary to Agent Orange exposure 
is denied.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals


Form 4597 attached

